Citation Nr: 9930989	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  96-17 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for a disability 
manifested by back, neck, and shoulder pain with 
neuropathy to the arms.  

2. Entitlement to service connection for chronic fatigue 
syndrome with fibromyalgia.

3. Entitlement to service connection for residuals of right 
renal contusion.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The Board remanded the case in September 1997 for additional 
development, to include obtaining any medical records which 
had not been previously obtained and affording the veteran a 
VA examination.  Thereafter, the RO accomplished the 
additional development and returned the claims file to the 
Board.  

In July 1999, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) in accordance with 38 
C.F.R. § 20.901(a).  After the opinion was received at the 
Board, the representative was provided a copy of the opinion 
and given 60 days to submit any additional evidence or 
argument in response to the opinion.  See 38 C.F.R. § 20.903.  
The appellant's representative submitted no additional 
evidence or argument.


FINDINGS OF FACT

1. There is no competent evidence of record tending to show 
that the veteran has a disability manifested by back, 
neck, and shoulder pain with neuropathy to the arms that 
is related to or was aggravated by any incident of 
service.

2. The veteran was initially diagnosed with fibromyalgia in 
June 1995.

3. The weight of the competent medical evidence of record 
reflects that the veteran's chronic fatigue syndrome with 
fibromyalgia is not related to any incident of service.

4. The veteran was treated for a renal contusion in service; 
current manifestations of a chronic pathologic renal 
condition is not shown by competent evidence.


CONCLUSIONS OF LAW

1. The claim for service connection for a disability 
manifested by back, neck, and shoulder pain with 
neuropathy to the arms is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2. The veteran's chronic fatigue syndrome with fibromyalgia 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (1999).

3. The claim for service connection for residuals of right 
renal contusion is not well grounded.  38 U.S.C.A. 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's November 1966 Report of Medical Examination for 
Enlistment shows that his head, face, neck, and scalp; G-U 
(genitourinary) system; upper extremities; and spine and 
other musculoskeletal structure were clinically normal.  The 
veteran reported no history of frequent or painful urination, 
kidney stone or blood in urine, painful or "trick" shoulder 
or elbow, or recurrent back pain.  It was noted that the 
veteran had a history of fractured left shoulder which was 
not symptomatic.  In November 1967, the veteran was treated 
for low back strain.  X-ray testing revealed a normal dorsal 
spine.  In January 1968, the veteran complained that he had 
been experiencing low back pain for the previous four months.  
X-ray testing revealed a normal lumbosacral spine.  The 
veteran continued to seek treatment for recurrent low back 
pain and, in April 1968, he reported that he experienced pain 
from the neck to the lower tip of the spine.  In May 1969, 
the veteran was treated for left arm pain, left shoulder 
tenderness was noted on examination, and the diagnosis was 
questionable minimal bursitis.  A July 1969 treatment report 
notes that the veteran was in a fight the previous evening 
and complained of pain in the lumbar region and blood in his 
urine.  The impression was renal contusion and he was 
admitted for hospitalization.  Upon discharge, it was noted 
that the veteran's urine had cleared grossly and 
microscopically.  Upon follow-up examination in August 1969, 
the veteran complained of frequency, urgency, and enuresis.  
Examination showed no CVA (costovertebral angle) tenderness 
and no urethral discharge.  The veteran was treated for left 
shoulder pain in December 1969 and reported that he had been 
experiencing such pain for "sometime."  X-ray testing 
revealed a normal left shoulder.  A November 1969 Report of 
Medical Examination shows that the veteran had a normal 
clinical evaluation for discharge.  He reported a history of 
painful or "trick" shoulder or elbow, no recurrent back 
pain, no history of frequent or painful urination, and no 
kidney stone or blood in his urine.  The examiner noted that 
the veteran's shoulder had bothered him as a child.

A February 1979 statement from D. L. Crosson, M.D., shows 
that Dr. Crosson had treated the veteran four times in June 
1973; in April 1975; February, March, and October 1978, and 
January 1979.  Dr. Crosson provided the following statement:

Seen on June 3, 1973, complaining of back pain 
following a fall from a horse.  Seen 3 more times 
in June, 1973.  X-rays negative for acute or 
chronic pathology.  Seen next on April 28, 1975, 
complaining of back pain after a fall from a truck 
at work.  Seen on February 22, 1978, complaining of 
back pain related to a fall downstairs 2 days 
previous to this visit.  On March 1, 1978, he 
returned stating he had missed 2 days of work.  He 
was continued on medications.  On October 6, 1978, 
he came into the office with a contusion to his 
right foot sustained on the job on October 2, 1978, 
when he dropped a soft water tank on his foot.  The 
diagnosis was bruise and he was started on 
medication and given a return appointment for 2 
weeks.  He was not seen again until January 17, 
1979, when he was complaining of back pain and pain 
in both legs.  He stated he was not working.

This 32 year old male has been seen in this office 
at irregular intervals for complaints of lumbar 
pain following injuries as outlined above.  His 
most recent X-rays of the lumbar spine made on 
February 22, 1978, were negative for acute or 
chronic pathology.

The diagnosis was lumbar strain.  Dr. Crosson certified that 
this was a "true transcript" of his office records 
pertaining to the veteran.

Private medical records show that, in January and February 
1992, the veteran complained of bilateral leg pain.  The 
diagnoses included hypertension, history of 
hypercholesterolemia, smoker, paresthesias of the legs, and 
anxiety.  Treatment reports dated in December 1992 and 
January 1994 reflect that the veteran continued to experience 
pain and paresthesias in his legs.  X-ray examination of the 
lumbar spine in February 1994 revealed some early osteophytic 
spurring from the inferior aspect of L1 and the superior 
aspect of L4.  There was no evidence of acute bony trauma.  

A March 1994 letter from S. Rawat, M.D., states that the 
veteran was evaluated for pain, numbness, and tingling in his 
feet and legs which "began about nine to ten years ago and 
has become progressively worse."  Similarly, in a September 
1995 Social Security Disability Evaluation, Dr. Rawat stated 
that the veteran's "history of present illness dates back to 
approximately ten to eleven years ago when he first 
experienced pain, numbness, and tingling in his feet and 
legs.  Dr. Rawat noted that the veteran had done "mostly 
heavy work."  Specifically, after discharge from service, 
the veteran worked for Diodosio Liquors for three years, CBS 
Lumbar Company for thirteen years, as a security guard for 
two and one half years, and Columbia House for five years 
(until he quit working there in May 1994.)

A March 1995 private treatment report notes that the veteran 
had continued to experience pain in his legs, left worse than 
right.  The assessment included chronic leg pain, etiology 
undetermined.  An April 1995 bone scan for bilateral leg pain 
showed degenerative type uptake in the glenohumeral, 
sternomanubrial, and SI (sacroiliac) joints.  No lower leg 
involvement was noted and the examiner suspected that the 
veteran's discomfort was secondary to work conditions (cement 
floors and boots).  A May 1995 treatment record reflects that 
the veteran was seen with complaints of fatigue and weakness 
accompanied by pains which have been getting progressively 
worse for ten years.  In June 1995, the veteran complained of 
pain, numbness, and tingling throughout his hands and arms.  
An electromyographic (EMG) examination was performed and 
suggested bilateral carpal tunnel syndrome and bilateral 
ulnar neuropathy at the elbow.  He also complained of pain in 
the neck, shoulders, back, and legs which had been continuing 
for many years and had been getting progressively worse.  
Clinical examination demonstrated that the veteran was tender 
to touch over the neck, shoulders, and back.  Tingling and 
numbness in the arms was also demonstrated.  The assessment 
was chronic fatigue syndrome, fibromyalgia, and suspected 
neuropathy in the arms.  The examiner commented that, as the 
veteran's condition had been getting progressively worse over 
many years and this appeared to be a lifetime problem, he 
appeared to be permanently disabled and was advised to file 
for disability.  

A January 1996 private treatment report reflects that the 
veteran complained of pain in his right hand and arm from a 
carpal tunnel syndrome.  A January 1996 treatment record 
shows that he complained of swelling in his feet and 
difficulty bending and walking.  The examiner noted that the 
veteran "has been told that fibromyalgia most likely has 
started from his injuries at work with the military."  A May 
1996 treatment record shows that he complained that pain and 
stiffness in his hands had become "so bad" that it was 
causing him to drop things.  In June 1996, the veteran sought 
treatment for swelling of the feet, difficulty sleeping, 
severe pains, and difficulty bending and walking.  The 
assessment was fibromyalgia and chronic fatigue syndrome.  
The examiner noted that the veteran had been told that 
fibromyalgia most likely had started from his injuries at 
work with the military.  In October 1996, the veteran sought 
treatment for right flank pain.  Private treatment records 
show that the veteran has continued to receive treatment for 
pain, particularly of the neck, shoulder, and paraspinal 
muscles, to the present.

In February 1996, the veteran submitted letters from various 
friends and relatives.  Letters from the veteran's friends 
state that they have known him for five years and he is a 
good person.  An individual with whom the veteran resided 
also reported that the veteran was disabled and not employed 
due to severe bilateral leg, back, and shoulder pain.  
Letters from the veteran's relatives reflect that he 
complained of back, neck, and shoulder pain during his 
military service and sought treatment from chiropractors and 
other medical professionals after discharge.  

In his April 1996 Appeal to Board of Veterans' Appeals, VA 
Form 9, the veteran stated that he did not suffer from any of 
the claimed disabilities prior to enlistment; however, he 
developed these disabilities due to driving trucks and 
working with jack hammers during his military service.  The 
veteran further stated that he did not seek medical attention 
for these disorders upon separation from service because he 
was married and had a family to support.  Thus, although he 
has experienced chronic pain since separation from service, 
his family had to be fed so he put up with the pain.

A March 1997 letter from P. K. Timms, M.D., a rheumatologist 
at Southern Colorado Clinic, states that the veteran meets 
the American College of Rheumatology criteria for diagnosis 
of fibromyalgia.

During his June 1997 hearing before the undersigned Member of 
the Board, the veteran testified that the pains which he 
experiences today are the same pains which he experienced 
during active duty, they have just become worse over the 
years.  The veteran recalled that, although he passed the 
physical examination for enlistment, he had pains at the time 
of this examination and he still has them.  With respect to 
his physical examination on separation, the veteran reported 
that he did not undergo such an examination.  Additionally, 
due to his incorrect reading of the documents which were 
given to him at the time of separation, the veteran thought 
that he was being asked if he was "still feeling these 
pains" and, in an attempt to communicate that he had 
problems with his back, neck, and shoulders, he indicated 
that there had been no change in his physical condition.  The 
veteran recalled that, by reporting a history of painful or 
"trick" shoulder or elbow on separation, he was trying to 
express that he was experiencing ongoing problems and pain 
with his back, neck, and shoulders.  The veteran testified 
that he sought chiropractic treatment within one year after 
service; however, he was unable to locate the chiropractor 
from whom he had sought treatment for any records of such 
treatment.  The veteran also testified that, contrary to Dr. 
Crossin's February 1979 statement, he had been treated by Dr. 
Crossin for back pain in 1970, prior to the time he was 
treated for back pain after having fallen from a horse.  He 
further recalled that he was not treated for back pain after 
having fallen from a truck, rather, he was treated for broken 
thumbs as a result of this incident.  The veteran reported 
that he had attempted to get the treatment records from Dr. 
Crossin but was unable to do so because Dr. Crossin was 
deceased.  The veteran stated that the pain associated with 
his back, neck, and shoulders are symptoms of fibromyalgia.

With regard to the issue of service connection for residuals 
of right renal contusion, the veteran testified in June 1997 
that he had been having blood in the urine "quite often 
lately" and has continued to experience pain associated with 
the residuals of the kidney injury sustained during service.

The veteran testified in June 1997 that, although he has 
suffered from chronic fatigue and fibromyalgia all these 
years, the physicians failed to diagnose chronic fatigue 
syndrome during service because they did not know of it.

Upon VA examination in February 1998, the examiner noted that 
the veteran's medical records were available and were 
reviewed at the time of evaluation.  It was also noted that 
the veteran's medical history included a lumbosacral spine 
sprain/Workmen's Compensation injury in the 1972-1973 time 
frame.  The examination report includes the veteran's 
occupational history consisting of three years of making 
deliveries for a liquor store, two years of work for Kelligan 
Soft Water, day shift as an unarmed guard, driving a truck 
for Wycon Construction, employment with various lumbar 
companies, and driving a forklift for Columbia House.  At the 
time of the examination, the veteran reported that he was not 
employed and that he stayed home and cared for his ten month 
old child while his wife worked.  The diagnoses were 
lumbosacral spine strain by history, healed and resolved at 
the time of discharge; left arm/shoulder strain by history, 
healed and resolved; fibromyalgia by history, 1995; and 
moderate degenerative changes of the cervical-dorsal spine as 
seen on X-ray, with limitation of range of motion.  With 
respect to the renal contusion, the examiner noted right 
renal contusion by history with normal urinalysis and 
creatinine.  The examiner further noted that there was 
insufficient clinical evidence at present to warrant a 
diagnosis of any chronic pathologic renal condition.  The 
examiner commented that "there is no ongoing record of 
continued pain between the 1970's and mid 1980's time frame, 
with ongoing report of fairly labor-intensive jobs as 
described" and noted that the discharge physical was 
essentially negative/normal.  The opinion of the examiner was 
that the veteran's "current complaints of neck; shoulder; 
arm; chronic fatigue and fibromyalgia and preexisting left 
shoulder injury are unrelated to the veteran's period of 
service."

An August 1998 letter from G. Wofford, M.D., states the 
following:

It has recently come to my attention that a 
question has arisen as to when your fibromyalgias 
started.  You brought in military records today.  
They show that you were having fibromyalgia pain 
back at the time of your military enlistment.  
Hopefully this will clear up whatever issue has 
arisen.  Feel free to submit this letter to whom 
ever it may concern.  If they need any further 
details, please feel free to ask.

A similar letter from P. K. Timms, M.D., dated in an August 
1998, provides the following:

[The veteran] is presently under my care for 
fibromyalgia.  I had an opportunity to review his 
military medical record, which does show several 
visits to the clinician for pain in his lower back 
and neck.  The history that accompanies these x-ray 
reports are "no known trauma."  The patient also 
was seen several times for shoulder pain.  It is my 
contention that in all likelihood he was 
symptomatic with his fibromyalgia during his 
military tenure.

The Board deemed that additional medical expertise was needed 
to render an equitable decision in this case and, in July 
1999, requested a medical opinion from the Veterans Health 
Administration (VHA).  In response to this request, a letter 
was received from H. Adelman, M.D., of the Medical Service at 
the VA Hospital in Tampa, Florida, in July 1999.

The VHA opinion includes the following:

Review of the appellant's military medical records 
reveals a smattering of outpatient visits related 
to minor aches and stiffness, not requiring even 
laboratory or X-ray examination.  His exit physical 
from active duty was unremarkable.  

With the exception of two episodes of care for 
trauma, there is no medical evidence whatsoever for 
24 years of complaints referable to fibromyalgia.  
Despite the letters written on behalf of the 
appellant by Drs. Wofford and Timms, I find it less 
than likely that this patient's problems in 1994 to 
date had any origin whatsoever to his military 
service from 1966 to 1970.


Pertinent Law and Regulations

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131.  Service-connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  

The United States Court of Appeals for Veterans Claims 
(Court) has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  A 
lay person is competent to testify only as to observable 
symptoms.  See Savage; Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  A layperson is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Id.  

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.  Lay assertions of medical 
causation will not suffice initially to establish a 
plausible, well-grounded claim, under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  If no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Analysis

The threshold question to be answered is whether the veteran 
has presented a well-grounded claim.  38 U.S.C.A. § 5107 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As 
noted above, in order to show that a claim of service 
connection is well grounded, there must be competent evidence 
of: (1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection, based upon competent medical evidence) between 
the inservice injury or aggravation and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  "Although 
the claim need not be conclusive, the statute [38 U.S.C.A. § 
5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim of 
service connection, this generally means that evidence must 
be presented which in some fashion links the current 
disability to a period of military service or to an already 
service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet. App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Back, Neck, and Shoulder Pain with Neuropathy to the Arms:  
In this case, service medical records reflect that the 
veteran reported a history of a fractured left shoulder upon 
enlistment and complained of recurrent low back pain, neck 
and left arm pain, and left shoulder tenderness during 
service.  No diagnoses pertinent to the low back, neck, or 
left shoulder and arm were noted at separation and, with the 
exception of a history of painful or "trick" shoulder or 
elbow which was noted to have bothered him as a child, he 
reported no complaints with respect to these areas at that 
time.  Thus, the veteran's preexisting left shoulder was not 
aggravated in service and his low back, neck, and left 
shoulder and arm complaints for which he was treated during 
service appear to have been acute and transitory, resolving 
prior to discharge and not chronic in nature.  38 C.F.R. 
§ 3.303(a).

After separation from service, the medical evidence of record 
shows that the veteran did not seek medical attention until 
June 1973, more than three years after separation from 
service.  In this regard, the Board acknowledges statements 
by the veteran and his relatives which indicate that he 
sought chiropractic treatment within one year after 
discharge; however, no such records have been submitted for 
review.

As established by the February 1979 statement from Dr. 
Crosson, the veteran sought treatment for back pain in June 
1973 after having fallen from a horse and X-rays were 
negative for acute or chronic pathology.  Thereafter, the 
veteran was treated for back pain in April 1975 after having 
fallen from a truck, in March 1978 after having fallen down 
stairs, and in January 1979 for pain in his back and both 
legs.  X-ray examination of the lumbar spine in February 1994 
revealed some early osteophytic spurring from the inferior 
aspect of L1 and the superior aspect of L4.

Thereafter, in June 1995, the veteran complained of pain, 
numbness, and tingling throughout his hands and arms.  
Bilateral carpal tunnel syndrome and bilateral ulnar 
neuropathy at the elbow was suggested by EMG testing.  He 
also complained of pain in the neck, shoulders, back, and 
legs which had been continuing for many years and had been 
getting progressively worse.  

Private treatment records show that the veteran has continued 
to receive treatment for pain, particularly of the neck, 
shoulder, and paraspinal muscles, to the present.
However, the examining physicians have not related any back, 
neck, and shoulder pain with neuropathy to the arms to any 
incident of service.  

Moreover, the VA examination conducted in February 1998 shows 
that the veteran had a lumbosacral spine sprain/Workmen's 
Compensation injury in the 1972-1973 time frame and his post-
service occupational history consisted of three years of 
making deliveries for a liquor store, two years of work for 
Kelligan Soft Water, day shift as an unarmed guard, driving a 
truck for Wycon Construction, employment with various lumbar 
companies, and driving a forklift for Columbia House.  The 
diagnoses were lumbosacral spine strain by history, healed 
and resolved at the time of discharge; left arm/shoulder 
strain by history, healed and resolved; and moderate 
degenerative changes of the cervical-dorsal spine as seen on 
X-ray, with limitation of range of motion.  Significantly, in 
the opinion of the examiner, as the veteran's discharge 
physical was essentially normal and "there is no ongoing 
record of continued pain between the 1970's and mid 1980's 
time frame, with ongoing report of fairly labor-intensive 
jobs as described," the veteran's current complaints of 
"neck; shoulder; arm; ... and preexisting left shoulder injury 
are unrelated to the veteran's period of service."  
Therefore, the Board finds that the veteran's claims for 
service connection for back, neck, and shoulder pain with 
neuropathy to the arms is not well grounded.

Chronic Fatigue Syndrome with Fibromyalgia:  The veteran has 
a current diagnosis of fibromyalgia.  The veteran asserts 
that the disorder began in service.  Statements from Drs. 
Wofford and Timms conclude that the veteran's fibromyalgia 
was manifest during active service.  Accordingly, the Board 
concludes that the elements of the Caluza test for well-
groundedness have been satisfied and the veteran's claim of 
entitlement to service connection for chronic fatigue 
syndrome with fibromyalgia is well grounded.

The Board is satisfied that all relevant facts have been 
properly developed.  The Board must next review the claim on 
its merits and account for the evidence which it finds to be 
persuasive and unpersuasive, and provide reasoned analysis 
for accepting or rejecting evidence submitted by and on 
behalf of the claimant.  Gilbert v. Derwinski, supra.  Once a 
claim is well grounded, the presumption that opinions of 
physicians in favor of the claim are entitled to full weight 
no longer applies, and it is the task of the Board to assess 
the credibility and probative value of the evidence and 
render its decision.  See Evans v. West, supra, at 30.

For the Board to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518 (1996), citing Gilbert, at 
54.  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As noted above, a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

With regard to the veteran's claim for service connection for 
chronic fatigue syndrome with fibromyalgia, the evidence in 
support of this claim consists of the veteran's statements; 
diagnoses of chronic fatigue syndrome and fibromyalgia; and 
statements from Drs. Wofford and Timms, dated in August 1998, 
which reflect that these physicians reviewed the veteran's 
military medical records and concluded that the veteran 
experienced fibromyalgia during service.  

On the other hand, the evidence against the veteran's claim 
includes his service medical records, which show treatment 
for low back, neck, shoulder, and leg pain but reflect no 
evidence of any musculoskeletal or joint abnormalities upon 
separation.  The post service medical evidence reflects that 
the veteran did not seek treatment for musculoskeletal or 
joint impairment until June 1973, more than three years after 
discharge, when he complained of back pain after falling from 
a horse.  Additionally, the veteran was not diagnosed with 
fibromyalgia until June 1995 and the February 1998 VA 
examination report specifically found that chronic fatigue 
and fibromyalgia are not related to the veteran's period of 
active duty.  Significantly, the July 1999 medical expert 
opinion by Dr. Adelman reflects that he reviewed the 
veteran's claims file and considered the August 1998 opinions 
of Drs. Wofford and Timms; however, Dr. Adelman noted the 
smattering of outpatient visits related to minor aches and 
stiffness during service and the veteran's unremarkable 
separation examination and concluded that, "with the 
exception of two episodes of care for trauma, there is no 
medical evidence whatsoever for 24 years of complaints 
referable to fibromyalgia."  Dr. Adelman determined that it 
was "less than likely that [the veteran's] problems in 1994 
to date had any origin whatsoever to his military service 
from 1966-1970."

In assessing the probative value of the medical opinions 
contained in the February 1998 VA examination report, the 
August 1998 statements from Drs. Wofford and Timms, and the 
July 1999 statement from Dr. Adelman, the Board notes that 
the probative value of medical opinion evidence is based on 
the medical expert's review of pertinent historical data, 
personal examination of the patient, and the examiner's 
knowledge and skill in analyzing the data.  The Board must 
determine how much weight is to be attached to each opinion.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater 
weight may be placed on one physician's opinion over 
another's depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  An 
etiological opinion should be viewed in its full context, and 
not characterized solely by the medical professional's choice 
of words.  See Lee v. Brown, 10 Vet. App. 336, 339 (1997).

Looking at the full context of the record on appeal, the 
Board finds that the August 1998 opinions of Drs. Wofford and 
Timms are of diminished probative value because they do not 
include a discussion of the veteran's pertinent medical 
history in support of the conclusion that fibromyalgia, which 
was diagnosed in July 1995, was shown during service.  The 
examiner's statements are insufficient to constitute the 
medical nexus required to establish a link between the 
veteran's fibromyalgia which was diagnosed more than 25 years 
after his release from service and his military service.  The 
examiner's opinions, without supporting clinical data or 
other rationale, are simply too speculative to provide the 
degree of certainty required for medical nexus evidence.  The 
examiners provided no clinical data or other rationale to 
support their opinions; nor is there anything otherwise in 
the record that would give these opinions substance.  Thus, 
the opinions are conjectural in nature.

In contrast, the February 1998 report of VA examination and 
Dr. Adelman's July 1999 statement, which find that the 
veteran's fibromyalgia is not related to service, are more 
persuasive because they include a discussion of the pertinent 
medical history contained in the veteran's treatment records 
during and subsequent to his period of service.

Accordingly, upon consideration of the evidence in this case, 
it is clear that no evidence of fibromyalgia was shown at 
either induction or upon discharge from service and no such 
abnormality is demonstrated by the service medical records.  
Thus, the veteran's contention that his chronic fatigue 
syndrome with fibromyalgia is causally linked to his period 
of service is not supported by either the service records or 
other competent medical evidence.

The Board has carefully considered the contentions of the 
veteran and, as he does not have any professional medical 
expertise, his statements as to the etiology and diagnosis of 
his symptoms must be confirmed by medical evidence and are 
not, by themselves, of probative value.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998); cert. denied, 119 S. Ct. 404 (1998); see also 
Grottveit, Espiritu, supra.  

Additionally, the doctrine of giving the benefit of the doubt 
to the veteran under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102 
has been considered; however, the Board does not find that 
the evidence is of such approximate balance as to warrant its 
application.  The preponderance of the evidence is against 
the veteran's claim, and service connection must, therefore, 
be denied.

Residuals of Right Renal Contusion:  A claim for service-
connection for a disability must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  Absent proof of a present disability there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) ; Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997) (entitlement to receipt of benefits for service-
connected disease or injury is limited to cases where such 
incidents have resulted in a current disability); Gilpin v. 
West, 155 F.3d 1353 (Fed.Cir. 1998).  

In the instant case the record is negative for a competent 
diagnosis of current residuals of right renal contusion.  
When the veteran underwent a VA examination in February 1998, 
the examiner noted right renal contusion by history with 
normal urinalysis and creatinine and commented that there was 
insufficient clinical evidence at present to warrant a 
diagnosis of any chronic pathologic renal condition.  There 
is no competent evidence establishing that the veteran 
currently has residuals of a right renal contusion.  Absent 
such evidence the claim of service connection for residuals 
of renal contusion must be denied as not well grounded. 

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 even where 
his claims appear to be not well-grounded where a veteran has 
identified the existence of evidence that could plausibly 
well-ground the claim.  See generally, Beausoleil v. Brown, 
8 Vet. App. 459 (1996); and Robinette v. Brown, 
8 Vet. App. 69 (1995), as modified in this context by Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  In the instant case, 
however, the veteran has not identified any medical evidence 
that has not been submitted or obtained.  Thus, the VA has 
satisfied its duty to inform the veteran under 
38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).


ORDER

Entitlement to service connection for a disability manifested 
by back, neck, and shoulder pain with neuropathy to the arms 
is denied.  

Entitlement to service connection for chronic fatigue 
syndrome with fibromyalgia is denied.

Entitlement to service connection for residuals of right 
renal contusion is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

